     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 1 of 23 Page ID #:3994



1    TRACY L. WILKISON
     Acting United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     ANIL J. ANTONY (Cal. Bar No. 258839)
4    Assistant United States Attorney
     Deputy Chief, Cyber & Intellectual Property Crimes Section
5    DEVON MYERS (Cal. Bar No. 240031)
     Assistant United States Attorney
6    Cyber & Intellectual Property Crimes Section
          1500 United States Courthouse
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-6579/0649
          Facsimile: (213) 894-2927
9         E-mail:    anil.j.antony@usdoj.gov
                     devon.myers@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                            UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                 No. 2:19-CR-00380-VAP-3

15               Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                               JERRY ELO IKOGHO
16                    v.

17    JERRY ELO IKOGHO,
        aka “J Man,”
18
                 Defendant.
19

20         1.    This constitutes the plea agreement between JERRY ELO
21   IKOGHO, also known as “J Man (“defendant”), and the United States
22   Attorney’s Office for the Central District of California (the “USAO”)
23   in the above-captioned case.        This agreement is limited to the USAO
24   and cannot bind any other federal, state, local, or foreign
25   prosecuting, enforcement, administrative, or regulatory authorities.
26                               DEFENDANT’S OBLIGATIONS
27         2.    Defendant agrees to:
28
     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 2 of 23 Page ID #:3995



1                a.    At the earliest opportunity requested by the USAO and

2    provided by the Court, appear and plead guilty to Count 163 of the

3    Indictment in United States v. Jerry Elo Ikogho, Case No. 2:19-CR-

4    00380-VAP-3, which charges defendant with Operating an Unlicensed

5    Money Transmitting Business in violation of 18 U.S.C. §§ 1960(a),

6    (b)(1)(A), (b)(1)(B), (b)(1)(C).

7                b.    Not contest facts agreed to in this agreement.

8                c.    Abide by all agreements regarding sentencing contained

9    in this agreement.

10               d.    Agree that all court appearances, including his change

11   of plea hearing and sentencing hearing, may proceed by video-

12   teleconference (“VTC”) or telephone, if VTC is not reasonably

13   available, so long as such appearances are authorized by Order of the

14   Chief Judge 20-043 or another order, rule, or statute.            Defendant

15   understands that, under the United States Constitution, the United

16   States Code, and the Federal Rules of Criminal Procedure (including

17   Rules 11, 32, and 43), he may have the right to be physically present

18   at these hearings.       Defendant understands that right and, after

19   consulting with counsel, voluntarily agrees to waive it and to

20   proceed remotely.       Defense counsel also joins in this consent,

21   agreement, and waiver.       Specifically, this agreement includes, but is

22   not limited to, the following:

23                     i.     Defendant consents under Section 15002(b) of the

24   CARES Act to proceed with his change of plea hearing by VTC or

25   telephone, if VTC is not reasonably available.

26                     ii.    Defendant consents under Section 15002(b) of the

27   CARES Act to proceed with his sentencing hearing by VTC or telephone,

28   if VTC is not reasonably available.

                                            2
     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 3 of 23 Page ID #:3996



1                      iii. Defendant consents under 18 U.S.C. § 3148 and

2    Section 15002(b) of the CARES Act to proceed with any hearing

3    regarding alleged violations of the conditions of pretrial release by

4    VTC or telephone, if VTC is not reasonably available.

5                e.    Appear for all court appearances, surrender as ordered

6    for service of sentence, obey all conditions of any bond, and obey

7    any other ongoing court order in this matter.

8                f.    Not commit any crime; however, offenses that would be

9    excluded for sentencing purposes under United States Sentencing

10   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

11   within the scope of this agreement.

12               g.    Be truthful at all times with the United States

13   Probation and Pretrial Services Office and the Court.

14               h.    Pay the applicable special assessment at or before the

15   time of sentencing unless defendant has demonstrated a lack of

16   ability to pay such assessments.

17               i.    Defendant agrees that any and all restitution/fine

18   obligations ordered by the Court will be due in full and immediately.

19   The government is not precluded from pursuing, in excess of any

20   payment schedule set by the Court, any and all available remedies by

21   which to satisfy defendant’s payment of the full financial

22   obligation, including referral to the Treasury Offset Program.

23               j.    Complete the Financial Disclosure Statement on a form

24   provided by the USAO and, within 30 days of defendant’s entry of a

25   guilty plea, deliver the signed and dated statement, along with all

26   of the documents requested therein, to the USAO by either email at

27   usacac.FinLit@usdoj.gov (preferred) or mail to the USAO Financial

28

                                            3
     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 4 of 23 Page ID #:3997



1    Litigation Section at 300 N. Los Angeles St., Suite 7516, Los

2    Angeles, CA 90012.

3                k.    Authorize the USAO to obtain a credit report upon

4    returning a signed copy of this plea agreement.

5                l.    Consent to the USAO inspecting and copying all of

6    defendant’s financial documents and financial information held by the

7    United States Probation and Pretrial Services Office.

8          3.    Defendant further agrees:

9                a.    To forfeit all right, title, and interest in and to

10   any and all monies, properties, and/or assets of any kind, derived

11   from or acquired as a result of the illegal activity to which

12   defendant is pleading guilty, specifically including, but not limited

13   to, the following: $29,482.00 in U.S. Currency, seized by law

14   enforcement on August 18, 2019 (the “Forfeitable Property”).

15               b.    To the Court’s entry of an order of forfeiture at or

16   before sentencing with respect to the Forfeitable Property and to the

17   forfeiture of the property.

18               c.    That the Preliminary Order of Forfeiture shall become

19   final as to the defendant upon entry.

20               d.    To take whatever steps are necessary to pass to the

21   United States clear title to the Forfeitable Property, including,

22   without limitation, the execution of a consent decree of forfeiture

23   and the completing of any other legal documents required for the

24   transfer of title to the United States.

25               e.    Not to contest any administrative forfeiture

26   proceedings or civil judicial proceedings commenced against the

27   Forfeitable Property.      If defendant submitted a claim and/or petition

28   for remission for all or part of the Forfeitable Property on behalf

                                            4
     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 5 of 23 Page ID #:3998



1    of himself or any other individual or entity, defendant shall and

2    hereby does withdraw any such claims or petitions, and further agrees

3    to waive any right he may have to seek remission or mitigation of the

4    forfeiture of the Forfeitable Property. Defendant further waives any

5    and all notice requirements of 18 U.S.C. § 983(a)(1)(A).
6                f.    Not to assist any other individual in any effort

7    falsely to contest the forfeiture of the Forfeitable Property.

8                g.    Not to claim that reasonable cause to seize the

9    Forfeitable Property was lacking.

10               h.    To prevent the transfer, sale, destruction, or loss of

11   the Forfeitable Property to the extent defendant has the ability to

12   do so.

13               i.    To fill out and deliver to the USAO a completed

14   financial statement listing defendant’s assets on a form provided by

15   the USAO.

16               j.    That forfeiture of Forfeitable Property shall not be

17   counted toward satisfaction of any special assessment, fine,

18   restitution, costs, or other penalty the Court may impose.

19               k.    With respect to any criminal forfeiture ordered as a

20   result of this plea agreement, defendant waives: (1) the requirements

21   of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding

22   notice of the forfeiture in the charging instrument, announcements of

23   the forfeiture at sentencing, and incorporation of the forfeiture in

24   the judgment; (2) all constitutional and statutory challenges to the

25   forfeiture (including by direct appeal, habeas corpus or any other

26   means); and (3) all constitutional, legal, and equitable defenses to

27   the forfeiture of the Forfeitable Property in any proceeding on any

28   grounds including, without limitation, that the forfeiture

                                            5
     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 6 of 23 Page ID #:3999



1    constitutes an excessive fine or punishment.          Defendant acknowledges

2    that the forfeiture of the Forfeitable Property is part of the

3    sentence that may be imposed in this case and waives any failure by

4    the Court to advise defendant of this, pursuant to Federal Rule of

5    Criminal Procedure 11(b)(1)(J), at the time the Court accepts

6    defendant’s guilty plea.

7                                THE USAO’S OBLIGATIONS

8          4.    The USAO agrees to:

9                a.    Not contest facts agreed to in this agreement.

10               b.    Abide by all agreements regarding sentencing contained

11   in this agreement.

12               c.    At the time of sentencing, move to dismiss the

13   remaining counts of the indictment as against defendant.            Defendant

14   agrees, however, that at the time of sentencing the Court may

15   consider any dismissed charges in determining the applicable

16   Sentencing Guidelines range, the propriety and extent of any

17   departure from that range, and the sentence to be imposed.

18               d.    At the time of sentencing, provided that defendant

19   demonstrates an acceptance of responsibility for the offense up to

20   and including the time of sentencing, recommend a two-level reduction

21   in the applicable Sentencing Guidelines offense level, pursuant to

22   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

23   additional one-level reduction if available under that section.

24               e.    Except for criminal tax violations (including

25   conspiracy to commit such violations chargeable under 18 U.S.C.

26   § 371), not further criminally prosecute defendant for violations of

27   18 U.S.C. §§ 1956(h) (Conspiracy to Engage in Money Laundering); 1349

28   (Conspiracy to Commit Wire Fraud, Mail Fraud, and Bank Fraud); 1343

                                            6
     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 7 of 23 Page ID #:4000



1    (Wire Fraud); 1344 (Bank Fraud); 1956 (Money Laundering); 1957

2    (Engaging in Monetary Transactions in Property Derived from Specified

3    Unlawful Activity); and 1028A (Aggravated Identity Theft) arising out

4    of: (i) defendant’s conduct described in the agreed-to factual basis

5    set forth in paragraph 11 below; and (ii) evidence recovered during

6    search warrants executed on or about August 20 to 22, 2019, in the

7    Central District of California and the District of Massachusetts, in

8    connection with this case.       Defendant understands that the USAO is

9    free to criminally prosecute defendant for any other unlawful past

10   conduct or any unlawful conduct that occurs after the date of this

11   agreement.    Defendant agrees that at the time of sentencing the Court

12   may consider the uncharged conduct in determining the applicable

13   Sentencing Guidelines range, the propriety and extent of any

14   departure from that range, and the sentence to be imposed after

15   consideration of the Sentencing Guidelines and all other relevant

16   factors under 18 U.S.C. § 3553(a).

17                                NATURE OF THE OFFENSE

18         5.    Defendant understands that for defendant to be guilty of
19   the crime charged in Count 163, that is, Operating an Unlicensed

20   Money Transmitting Business, in violation of 18 U.S.C. §§ 1960(a),

21   (b)(1)(A), (b)(1)(B), (b)(1)(C), the following must be true:

22   (1) defendant knowingly conducted, controlled, managed, supervised,

23   directed, or owned all or part of a money transmitting business

24   affecting interstate or foreign commerce; and (2)(a) the business was

25   not registered with the State of California where such operation is

26   punishable as a misdemeanor or felony under State law, whether or not

27   the defendant knew that the operation was required to be licensed or

28   that the operation was so punishable; (b) the business was not

                                            7
     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 8 of 23 Page ID #:4001



1    registered with FinCEN as required under 31 U.S.C. § 5330 or

2    regulations prescribed under that section; or (c) the money

3    transmitting business otherwise involved the transportation or

4    transmission of funds that were known to the defendant to have been

5    derived from a criminal offense or were intended to be used to

6    promote or support unlawful activity.

7                              PENALTIES AND RESTITUTION

8          6.    Defendant understands that the statutory maximum sentence

9    that the Court can impose for a violation of 18 U.S.C. §§ 1960(a),

10   (b)(1)(A), (b)(1)(B), (b)(1)(C), as charged in the Indictment, is: 5

11   years’ imprisonment; a 3-year period of supervised release; a fine of

12   $250,000 or twice the gross gain or gross loss resulting from the

13   offense, whichever is greatest; and a mandatory special assessment of

14   $100.

15         7.    Defendant understands that defendant will be required to

16   pay full restitution to the victim(s) of the offense to which

17   defendant is pleading guilty.        Defendant agrees that, in return for

18   the USAO’s compliance with its obligations under this agreement, the

19   Court may order restitution to persons other than the victim(s) of

20   the offenses to which defendant is pleading guilty and in amounts

21   greater than those alleged in the count to which defendant is

22   pleading guilty.      In particular, defendant agrees that the Court may

23   order restitution to any victim of any of the following for any

24   losses suffered by that victim as a result: (a) any relevant conduct,

25   as defined in U.S.S.G. § 1B1.3, in connection with the offense to

26   which defendant is pleading guilty; and (b) any counts dismissed and

27   charges not prosecuted pursuant to this agreement as well as all

28   relevant conduct, as defined in U.S.S.G. § 1B1.3, in connection with

                                            8
     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 9 of 23 Page ID #:4002



1    those counts and charges.       The parties currently believe that the

2    applicable amount of restitution is approximately $413,927.80, but

3    recognize and agree that this amount could change based on facts that

4    come to the attention of the parties prior to sentencing.

5          8.    Defendant understands that supervised release is a period

6    of time following imprisonment during which defendant will be subject

7    to various restrictions and requirements.          Defendant understands that

8    if defendant violates one or more of the conditions of any supervised

9    release imposed, defendant may be returned to prison for all or part

10   of the term of supervised release authorized by statute for the

11   offense that resulted in the term of supervised release, which could

12   result in defendant serving a total term of imprisonment greater than

13   the statutory maximum stated above.

14         9.    Defendant understands that, by pleading guilty, defendant

15   may be giving up valuable government benefits and valuable civic

16   rights, such as the right to vote, the right to possess a firearm,

17   the right to hold office, and the right to serve on a jury.

18   Defendant understands that he is pleading guilty to a felony and that

19   it is a federal crime for a convicted felon to possess a firearm or

20   ammunition.     Defendant understands that the conviction in this case

21   may also subject defendant to various other collateral consequences,

22   including but not limited to revocation of probation, parole, or

23   supervised release in another case and suspension or revocation of a

24   professional license.      Defendant understands that unanticipated

25   collateral consequences will not serve as grounds to withdraw

26   defendant’s guilty plea.

27         10.   Defendant understands that, if defendant is not a United

28   States citizen, the felony conviction in this case may subject

                                            9
     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 10 of 23 Page ID #:4003



1     defendant to: removal, also known as deportation, which may, under

2     some circumstances, be mandatory; denial of citizenship; and denial

3     of admission to the United States in the future.          The Court cannot,

4     and defendant’s attorney also may not be able to, advise defendant

5     fully regarding the immigration consequences of the felony conviction

6     in this case.     Defendant understands that unexpected immigration

7     consequences will not serve as grounds to withdraw defendant’s guilty

8     plea.

9                                      FACTUAL BASIS

10          11.   Defendant admits that defendant is, in fact, guilty of the

11    offense to which defendant is agreeing to plead guilty.            Defendant

12    and the USAO agree to the statement of facts provided below and agree

13    that this statement of facts is sufficient to support a plea of

14    guilty to the charge described in this agreement and to establish the

15    Sentencing Guidelines factors set forth in paragraph 13 below but is

16    not meant to be a complete recitation of all facts relevant to the

17    underlying criminal conduct or all facts known to either party that

18    relate to that conduct.
19          Beginning no later than January 2016, and continuing through at

20    least August 18, 2019, defendant provided foreign-currency exchanging

21    services (i.e., money remittance and exchanging services) for persons

22    in the United States who wanted to transfer money to or from Nigeria.

23    In these transactions, defendant used bank accounts opened in his own

24    name -- some of which used the names of fictitious businesses that

25    defendant created -- and bank accounts in the names of other persons.

26    These included bank accounts that defendant himself opened using the

27    business names “D&H Sales LLC,” “Sweet Surrender Investments and

28    Consulting LLC,” “Efezino Investment and Sales LLC,” “Global Option

                                            10
     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 11 of 23 Page ID #:4004



1     Care Inc.,” and “Envision Home Health Services Inc.”           The bank

2     accounts of other persons that defendant used included bank accounts

3     using the business names “Griffin’s Plumbing and Construction Inc.,”

4     “JR Plumbing LLC,” “Fester Global,” and “Friar SA.”

5           Defendant provided money exchange and remittance services

6     despite not being registered as a money transmitting business with

7     the State of California or FinCEN during the dates identified above.

8     (That failure to register as a money transmitting business was a

9     crime in the State of California).         In 2016 and 2017, for example,

10    defendant received into bank accounts, which he had opened in the Los

11    Angeles area, at least $4,484,324.66 as part of his money exchange

12    and remittance services.

13          Defendant also provided money exchanging services to other

14    persons (“coconspirators”) who he knew engaged in criminal offenses

15    and obtained funds from criminal offenses.         Defendant, nevertheless,

16    exchanged money for these persons knowing that the funds were likely

17    the proceeds of criminal offenses.         Specifically, defendant agreed to

18    receive funds from coconspirators, which funds represented the

19    proceeds of wire fraud.      The coconspirators targeted numerous

20    victims, including persons and companies, and laundered and/or

21    attempted to launder funds obtained from them.          Defendant understood

22    that the coconspirators perpetrating the fraudulent schemes were

23    largely located overseas, which is why U.S.-based conspirators

24    required his money remittance and exchanging services.

25          The victims of the conspiracy included the victims identified in

26    the Indictment as Victim Company 9, Victim Company 11, the Victim

27    Solicitor Firm, and Victim Company 14.         After a coconspirator

28    obtained funds from a victim through a fraudulent scheme, such as a

                                            11
     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 12 of 23 Page ID #:4005



1     business email compromise (“BEC”) fraud, defendant would serve as a

2     money exchanger for the conspiracy.        (BEC frauds typically involved a

3     hacker gaining unauthorized access to a business email account, and

4     attempting to trick a victim into making an unauthorized wire

5     transfer.)    Defendant would accept funds from coconspirators as cash,

6     cashier’s checks, and wire transfers into U.S. bank accounts, or, at

7     defendant’s instruction, the coconspirator would wire transfer the

8     funds to an overseas bank account, which sometimes was in Hong Kong.

9     Defendant would then use a Nigerian banking application to transfer

10    other funds in Naira, the currency of Nigeria (₦), from his own

11    Nigerian bank account or another person’s Nigerian bank account to a

12    Nigerian bank account specified by a coconspirator.           In this way,

13    defendant enabled the coconspirators to make payments to Nigerian

14    coconspirators without directly transferring funds to Nigeria.

15          For example, in messaging conversations between defendant and

16    co-defendant Valentine Iro (1), between approximately March 30, 2017

17    and July 18, 2017, defendant conducted transactions of approximately

18    $557,183.37 for co-defendant Iro and sent co-defendant Iro electronic

19    messages confirming those transactions -- the majority of which were

20    transactions conducted in Nigerian Naira.         Prior to accepting

21    transactions that he believed were likely fraud proceeds, defendant

22    would confirm with co-defendant Iro that co-defendant Iro had

23    “cleaned” the funds.

24          Defendant would receive a percentage of the funds that he

25    exchanged in return for the money remittance and exchanging services

26    he provided.

27          Defendant worked with coconspirators to launder funds obtained

28    from the victims identified above, and defendant admits that it was

                                            12
     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 13 of 23 Page ID #:4006



1     reasonably foreseeable that the schemes intended to defraud these

2     victims of funds.

3                                   SENTENCING FACTORS

4           12.   Defendant understands that in determining defendant’s

5     sentence the Court is required to calculate the applicable Sentencing

6     Guidelines range and to consider that range, possible departures

7     under the Sentencing Guidelines, and the other sentencing factors set

8     forth in 18 U.S.C. § 3553(a).       Defendant understands that the

9     Sentencing Guidelines are advisory only, that defendant cannot have

10    any expectation of receiving a sentence within the calculated

11    Sentencing Guidelines range, and that after considering the

12    Sentencing Guidelines and the other § 3553(a) factors, the Court will

13    be free to exercise its discretion to impose any sentence it finds

14    appropriate up to the maximum set by statute for the crime of

15    conviction.

16          13.   Defendant and the USAO agree to the following applicable

17    Sentencing Guidelines factors:

18       Underlying Offense Level:                 7     [U.S.S.G. §§ 2S1.1(a)(1),
19                                                                    2B1.1(a)(1)]

20       Value of transacted funds               +18   [U.S.S.G. § 2S1.1(a)(1) and
         more than $3,500,000 and less
21       than $9,500,000                                        § 2B1.1(b)(1)(J)]

22       Fraud scheme outside the U.S.            +2                     [U.S.S.G.

23                                                             § 2B1.1(b)(10)(B)]

24          Defendant and the USAO reserve the right to argue that

25    additional specific offense characteristics, adjustments, and

26    departures under the Sentencing Guidelines are appropriate.

27          14.   Defendant understands that there is no agreement as to

28    defendant’s criminal history or criminal history category.

                                            13
     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 14 of 23 Page ID #:4007



1           15.   Defendant and the USAO reserve the right to argue for a

2     sentence outside the sentencing range established by the Sentencing

3     Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

4     (a)(2), (a)(3), (a)(6), and (a)(7).

5                           WAIVER OF CONSTITUTIONAL RIGHTS

6           16.   Defendant understands that by pleading guilty, defendant

7     gives up the following rights:

8                 a.    The right to persist in a plea of not guilty.

9                 b.    The right to a speedy and public trial by jury.

10                c.    The right to be represented by counsel –- and if

11    necessary have the Court appoint counsel -- at trial.           Defendant

12    understands, however, that, defendant retains the right to be

13    represented by counsel –- and if necessary have the Court appoint

14    counsel –- at every other stage of the proceeding.

15                d.    The right to be presumed innocent and to have the

16    burden of proof placed on the government to prove defendant guilty

17    beyond a reasonable doubt.

18                e.    The right to confront and cross-examine witnesses

19    against defendant.

20                f.    The right to testify and to present evidence in

21    opposition to the charges, including the right to compel the

22    attendance of witnesses to testify.

23                g.    The right not to be compelled to testify, and, if

24    defendant chose not to testify or present evidence, to have that

25    choice not be used against defendant.

26                h.    Any and all rights to pursue any affirmative defenses,

27    Fourth Amendment or Fifth Amendment claims, and other pretrial

28    motions that have been filed or could be filed.

                                            14
     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 15 of 23 Page ID #:4008



1                           WAIVER OF RETURN OF DIGITAL DATA

2           17.    Understanding that the government has in its possession

3     digital devices and/or digital media seized from defendant, defendant

4     waives any right to the return of digital data contained on those

5     digital devices and/or digital media and agrees that if any of these

6     digital devices and/or digital media are returned to defendant, the

7     government may delete all digital data from those digital devices

8     and/or digital media before they are returned to defendant.

9                 WAIVER OF APPEAL OF CONVICTION AND COLLATERAL ATTACK

10          18.    Defendant understands that, with the exception of an appeal

11    based on a claim that defendant’s guilty plea was involuntary, by

12    pleading guilty defendant is waiving and giving up any right to

13    appeal defendant’s conviction on the offense to which defendant is

14    pleading guilty.     Defendant understands that this waiver includes,

15    but is not limited to, arguments that the statute to which defendant

16    is pleading guilty is unconstitutional, and any and all claims that

17    the statement of facts provided herein is insufficient to support

18    defendant’s plea of guilty.
19          19.    Defendant also gives up any right to bring a post-

20    conviction collateral attack on the conviction or sentence, except a

21    post-conviction collateral attack based on a claim of ineffective

22    assistance of counsel, a claim of newly discovered evidence, or an

23    explicitly retroactive change in the applicable Sentencing

24    Guidelines, sentencing statutes, or statutes of conviction.

25    Defendant understands that this waiver includes, but is not limited

26    to, arguments that the statute to which defendant is pleading guilty

27    is unconstitutional, and any and all claims that the statement of

28

                                            15
     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 16 of 23 Page ID #:4009



1     facts provided herein is insufficient to support defendant’s plea of

2     guilty.

3                    LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

4           20.   Defendant agrees that, provided the Court imposes a total

5     term of imprisonment on all counts of conviction of no more than the

6     statutory maximum specified above, defendant gives up the right to

7     appeal all of the following: (a) the procedures and calculations used

8     to determine and impose any portion of the sentence; (b) the term of

9     imprisonment imposed by the Court; (c) the fine imposed by the Court,

10    provided it is within the statutory maximum; (d) to the extent

11    permitted by law, the constitutionality or legality of defendant’s

12    sentence, provided it is within the statutory maximum; (e) the amount

13    and terms of any restitution order, provided it requires payment of

14    no more than $413,927.80; (f) the term of probation or supervised

15    release imposed by the Court, provided it is within the statutory

16    maximum; and (g) any of the following conditions of probation or

17    supervised release imposed by the Court: the conditions set forth in

18    Second Amended General Order 20-04 of this Court; and the drug

19    testing conditions mandated by 18 U.S.C. §§ 3563(a)(5) and 3583(d).

20          21.   The USAO agrees that, provided (a) all portions of the

21    sentence are at or below the statutory maximum specified above and

22    (b) the Court imposes a term of imprisonment of no less than 51

23    months, the USAO gives up its right to appeal any portion of the

24    sentence, with the exception that the USAO reserves the right to

25    appeal the following: the amount of restitution ordered if that

26    amount is less than $413,927.80.

27

28

                                            16
     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 17 of 23 Page ID #:4010



1                         RESULT OF WITHDRAWAL OF GUILTY PLEA

2           22.   Defendant agrees that if, after entering a guilty plea

3     pursuant to this agreement, defendant seeks to withdraw and succeeds

4     in withdrawing defendant’s guilty plea on any basis other than a

5     claim and finding that entry into this plea agreement was

6     involuntary, then (a) the USAO will be relieved of all of its

7     obligations under this agreement; and (b) should the USAO choose to

8     pursue any charge that was either dismissed or not filed as a result

9     of this agreement, then (i) any applicable statute of limitations

10    will be tolled between the date of defendant’s signing of this

11    agreement and the filing commencing any such action; and

12    (ii) defendant waives and gives up all defenses based on the statute

13    of limitations, any claim of pre-indictment delay, or any speedy

14    trial claim with respect to any such action, except to the extent

15    that such defenses existed as of the date of defendant’s signing this

16    agreement.

17                     RESULT OF VACATUR, REVERSAL OR SET-ASIDE

18          23.   Defendant agrees that if the count of conviction is
19    vacated, reversed, or set aside, both the USAO and defendant will be

20    released from all their obligations under this agreement.

21                             EFFECTIVE DATE OF AGREEMENT

22          24.   This agreement is effective upon signature and execution of

23    all required certifications by defendant, defendant’s counsel, and an

24    Assistant United States Attorney.

25                                  BREACH OF AGREEMENT

26          25.   Defendant agrees that if defendant, at any time after the

27    signature of this agreement and execution of all required

28    certifications by defendant, defendant’s counsel, and an Assistant

                                            17
     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 18 of 23 Page ID #:4011



1     United States Attorney, knowingly violates or fails to perform any of

2     defendant’s obligations under this agreement (“a breach”), the USAO

3     may declare this agreement breached.        All of defendant’s obligations

4     are material, a single breach of this agreement is sufficient for the

5     USAO to declare a breach, and defendant shall not be deemed to have

6     cured a breach without the express agreement of the USAO in writing.

7     If the USAO declares this agreement breached, and the Court finds

8     such a breach to have occurred, then: (a) if defendant has previously

9     entered guilty plea pursuant to this agreement, defendant will not be

10    able to withdraw the guilty plea, and (b) the USAO will be relieved

11    of all its obligations under this agreement.

12          26.   Following the Court’s finding of a knowing breach of this

13    agreement by defendant, should the USAO choose to pursue any charge

14    that was either dismissed or not filed as a result of this agreement,

15    then:

16                a.    Defendant agrees that any applicable statute of

17    limitations is tolled between the date of defendant’s signing of this

18    agreement and the filing commencing any such action.

19                b.    Defendant waives and gives up all defenses based on

20    the statute of limitations, any claim of pre-indictment delay, or any

21    speedy trial claim with respect to any such action, except to the

22    extent that such defenses existed as of the date of defendant’s

23    signing this agreement.

24                c.    Defendant agrees that: (i) any statements made by

25    defendant, under oath, at the guilty plea hearing (if such a hearing

26    occurred prior to the breach); (ii) the agreed to factual basis

27    statement in this agreement; and (iii) any evidence derived from such

28    statements, shall be admissible against defendant in any such action

                                            18
     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 19 of 23 Page ID #:4012



1     against defendant, and defendant waives and gives up any claim under

2     the United States Constitution, any statute, Rule 410 of the Federal

3     Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

4     Procedure, or any other federal rule, that the statements or any

5     evidence derived from the statements should be suppressed or are

6     inadmissible.

7             COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

8                                   OFFICE NOT PARTIES

9           27.   Defendant understands that the Court and the United States

10    Probation and Pretrial Services Office are not parties to this

11    agreement and need not accept any of the USAO’s sentencing

12    recommendations or the parties’ agreements to facts or sentencing

13    factors.

14          28.   Defendant understands that both defendant and the USAO are

15    free to: (a) supplement the facts by supplying relevant information

16    to the United States Probation and Pretrial Services Office and the

17    Court, (b) correct any and all factual misstatements relating to the

18    Court’s Sentencing Guidelines calculations and determination of

19    sentence, and (c) argue on appeal and collateral review that the

20    Court’s Sentencing Guidelines calculations and the sentence it

21    chooses to impose are not error, although each party agrees to

22    maintain its view that the calculations in paragraph 13 are

23    consistent with the facts of this case.         While this paragraph permits

24    both the USAO and defendant to submit full and complete factual

25    information to the United States Probation and Pretrial Services

26    Office and the Court, even if that factual information may be viewed

27    as inconsistent with the facts agreed to in this agreement, this

28

                                            19
     Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 20 of 23 Page ID #:4013



1     paragraph does not affect defendant’s and the USAO’s obligations not

2     to contest the facts agreed to in this agreement.

3           29.   Defendant understands that even if the Court ignores any

4     sentencing recommendation, finds facts or reaches conclusions

5     different from those agreed to, and/or imposes any sentence up to the

6     maximum established by statute, defendant cannot, for that reason,

7     withdraw defendant’s guilty plea, and defendant will remain bound to

8     fulfill all defendant’s obligations under this agreement.            Defendant

9     understands that no one –- not the prosecutor, defendant’s attorney,

10    or the Court –- can make a binding prediction or promise regarding

11    the sentence defendant will receive, except that it will be within

12    the statutory maximum.

13                               NO ADDITIONAL AGREEMENTS

14          30.   Defendant understands that, except as set forth herein,

15    there are no promises, understandings, or agreements between the USAO

16    and defendant or defendant’s attorney, and that no additional

17    promise, understanding, or agreement may be entered into unless in a

18    writing signed by all parties or on the record in court.
19    //

20    //

21    //

22

23

24

25

26

27

28

                                            20
Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 21 of 23 Page ID #:4014




                                                  April 30, 2021
Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 22 of 23 Page ID #:4015
Case 2:19-cr-00380-VAP Document 872 Filed 04/30/21 Page 23 of 23 Page ID #:4016
